TRESPASS.
The defendants plead a justification under a warrant to arrest the plaintiff's negro, they do not produce the warrant, but prove it by parol. The constable must produce it or he cannot justify under it. The warrant is put in writing, to the end he may produce it when questioned for what he does pursuant to it; and without producing the warrant, he is in the same situation as if none ever existed. As to such of the defendants as were summoned to aid him in making the arrest, they may justify without producing the warrants; they were bound to assist the officer and could not first require a sight of his warrant; so whether he had one or not, they were bound to          (54) obey. But if after they were summoned they acted improperly, and did more than was necessary to compel a submission to the arrest, they were trespassers. And if the constable, after the arrest, suffered the negro to be beaten by Bradley, he was a trespasser; for the arrest was made for the purpose of carrying him before a magistrate, and not for that of beating him without carrying him before the magistrate.
Verdict and judgment for the plaintiff v. Bradley and the constable.
NOTE. — See S. v. Stalcup, 24 N.C. 50. *Page 70